Citation Nr: 0416295	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  00-17 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to assignment of a compensable evaluation for a 
residual injury with deformity, proximal interphalangeal 
joint small finger, left.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from August 1982 to August 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that granted service connection for residual 
injury with deformity, proximal interphalangeal joint small 
finger, left, and assigned a noncompensable evaluation 
effective June 23, 1999.  In his June 2000 substantive 
appeal, the veteran requested a Board hearing at the RO.  
However, he withdrew this request in writing in August 2000.


FINDING OF FACT

From the effective date of the grant of service connection, 
the veteran's left little finger disability has been 
productive of pain and slight deformity of the digit; it is 
not ankylosed, does not involve peripheral nerve damage, does 
not affect the functioning of the other fingers of the left 
hand, and does not interfere with the overall function of the 
left hand.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for a 
residual injury with deformity, proximal interphalangeal 
joint small finger, left, have not been met at any stage from 
the date of the grant of service connection.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5156, 5227, (2002, 2003) 5230 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, a substantially complete application for 
service connection for a left small finger disability was 
received in June 1999.  Thereafter, in a rating decision 
dated in October 1999, a rating evaluation for the left small 
finger was assigned.  At the time of that rating decision, 
VCAA had not yet been enacted.  Only after that rating action 
was promulgated was VCAA signed into law.  Thereafter, the RO 
did furnish VCAA notice to the veteran in March 2003.    

It was impossible in this case to furnish VCAA notice prior 
to the RO decision on appeal because VCAA had not yet been 
enacted.  Nonetheless, because the VCAA notice in this case 
was not provided to the appellant prior to the RO decision 
that assigned the initial rating for the left little finger, 
it can be argued that the timing of the notice does not 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  While the Court did not address 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that notice error of this kind may be non-
prejudicial to a claimant.  In this respect, all the VCAA 
requires is that the duty to notify is satisfied, and that 
appellants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In letters dated in February 2000, July 2000 and March 
2003, as well as the June 2000 statement of the case and 
October 2003 supplemental statement of the case, the RO 
informed the appellant of the applicable laws and regulations 
including applicable provisions of the VCAA, the evidence 
needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  In these documents, VA 
informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The Board also finds that all necessary 
development has been accomplished.  The RO has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining the evidence necessary to substantiate his claims, 
including medical records that the veteran identified.  In 
addition, the appellant was provided with the opportunity to 
attend a hearing, but withdrew such a request, and was 
afforded VA examinations.  The appellant has not indicated, 
and there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  



II.  Background

The veteran's service medical records show that he presented 
to a medical facility in July 1983 for treatment of the left 
small finger.  He reported "jamming" this finger while 
playing basketball three weeks earlier and of experiencing 
deformity and decreased range of motion.  Findings included 
decreased range of motion, edema and minimal tenderness.  X-
rays were negative.  The veteran was assessed as having 
secondary sprain of the left fifth digit.

A May 1999 private medical record from Beauford Basped JR., 
D.O., shows that examination revealed deviation of the 5th 
digit left hand with associated pain.  The record contains a 
diagnosis of degenerative joint disease fifth digit left 
hand.

During a VA examination in September 1999, the veteran 
complained that his left hand got stiff and hurt somewhat.  
Findings revealed slight deformity of the small finger on the 
left as compared to the right.  The left finger proximal 
interphalangeal joint had 4 degrees of flexion contracture 
with maximum flexion of 90 degrees.  The left small 
metacarpophalangeal and distal interphalangeal joints had 
zero degrees of extension and 90 degrees flexion.  In 
addition, the small left finger had valgus deformity at the 
proximal interphalangeal joint.  This was noted to be a 
clinodactoyly or ulnar deviation of 10 degrees, whereas in 
the normal small finger proximal interphalangeal joint on the 
right, the veteran had four degrees ulnar deviation.  There 
was no swelling, crepitation or instability in either 
proximal interphalangeal joint, but there was some tenderness 
on the left.  X-rays of the left hand were normal.  An 
impression was given of residual injury with deformity, 
proximal interphalangeal joint small finger, left.

The veteran was noted to be left-handed during a July 2003 VA 
examination.  He complained of throbbing pain in the left 
hand which he rated as a 7 out of 10 with swelling and 
stiffness.  He said if he accidentally bumped his hand 
against something, the pain could increase to a 9 out of 10.  
The examiner noted that there were no periods of flare-up of 
joint disease and no precipitating and alleviating factors.  
On examination the veteran was able to approximate the median 
transverse fold of the palm with the little finger on the 
left hand.  The left little finger was 3/4 in strength and 
dexterity was normal.  Also, there was full range of motion 
of the left proximal interphalangeal joint.  Left hand x-rays 
were normal.  The veteran was diagnosed as having left small 
finger injury with deformity of proximal interphalangeal 
joint (not found).

III.  Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Effective August 26, 2002, VA revised the criteria for 
evaluating ankylosis and limitation of motion of the hands.  
67 Fed. Reg. 48,784-87 (July 26, 2002).  Thus, adjudication 
of the claim must include consideration of both the old and 
new criteria and the criteria most favorable to the veteran 
are applied.  In this case, the record reflects that the RO, 
in the October 2003 supplemental statement of the case, 
provided the veteran with the amended criteria for ankylosis 
and allowed him the opportunity to present any additional 
evidence or argument.  Although the RO did not include the 
new criteria for limitation of motion of the little finger 
under Diagnostic Code 5230, the Board finds this to be 
harmless error since the maximum allowable rating under this 
code is 0 percent and thus could not warrant the veteran the 
compensable evaluation he is seeking.  Accordingly, there is 
no prejudice to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993) in proceeding with the case on the merits.

The veteran's left little finger was evaluated under the 
former criteria for ankylosis.  Under this criteria, 
ankylosis of the fifth (little) finger, regardless of whether 
the major or minor extremity, warrants a non-compensable 
rating.  Extremely unfavorable ankylosis will be rated as 
amputation under Diagnostic Codes 5152 through 5156.  38 
C.F.R. § 4.71a, Diagnostic Code 5227 and Note (2002).

With only one joint of a digit ankylosed or limited in its 
motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable 
ankylosis.  38 C.F.R. § 4.71a, Note (3) before Diagnostic 
Code 5220 (2002).

Amputation of the little finger, without metacarpal 
resection, at proximal interphalangeal joint or proximal 
thereto, warrants a 10 percent evaluation. Amputation of the 
little finger with metacarpal resection (more than one-half 
of the bone lost) warrants a 20 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5156 (2002).

Under the amended rating criteria, limitation of motion of 
the little finger warrants a non-compensable evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5230 (2003).  Ankylosis of 
the little finger, whether unfavorable or favorable, warrants 
a non-compensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5227 (2003).  Consideration must also be given as to whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  Diagnostic Code 5227 and Note (2003).

In evaluating ankylosis of the little finger, if both the 
metacarpophalangeal and proximal interphalangeal joints of 
the digit are ankylosed, and either is in extension or full 
flexion, or there is rotation or angulation of a bone, 
evaluate as amputation without metacarpal resection, at 
proximal interphalangeal joint or proximal thereto. If both 
the metacarpophalangeal and proximal interphalangeal joints 
of a digit are ankylosed, evaluate as unfavorable ankylosis, 
even if each joint is individually fixed in a favorable 
position.  If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of 
more than two inches (5.1 cm.) between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, evaluate as unfavorable 
ankylosis.  If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, evaluate as favorable 
ankylosis.  (see Note (3) before Diagnostic Code 5216).

In the instant case, the evidence demonstrates that the 
veteran's left small finger, while painful, is not ankylosed.  
The veteran's demonstrated range of motion during the 
September 1999 VA examination was 4 degrees of flexion 
contracture with maximum flexion of 90 degrees, and he had 
full range of motion during the July 2003 VA examination.  
Thus, an evaluation under either the new or old diagnostic 
code for ankylosis is not applicable.  See Diagnostic Code 
5227 (2002, 2003).  Moreover, even assuming for argument's 
sake that the veteran has ankylosis, he would still be rated 
at a noncompensable level under the old criteria except if 
such ankylosis was extremely unfavorable, thereby warranting 
an evaluation under the amputation codes.  See Diagnostic 
Codes 5152 through 5156.  However, considering that the 
veteran does not actually have ankylosis, it certainly cannot 
be said that he has anklyosis that is extremely unfavorable.  
Similarly, the new criteria for ankylosis of the little 
finger provides for a noncompensable evaluation.  The only 
exception is if evaluation of the finger as amputation was 
warranted, or if an additional evaluation was warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand.  Just as 
under the old criteria, rating the veteran's left small 
finger disability under the amputation codes is not warranted 
due to the fact that the veteran does not have ankylosis.  
Also, despite the veteran's request that his whole hand be 
evaluated as opposed to just the left little finger, the 
medical evidence on file does not show that the veteran's 
left little finger disability affects the other digits or 
interferes with overall function of the left hand.  Moreover, 
the RO denied service connection for residual injuries to the 
left index and left fourth fingers in a September 2000 rating 
decision. 

With respect to the amended criteria for rating limitation of 
finger motion under Diagnostic Code 5230, this code provides 
for a maximum 0 percent evaluation and thus would not provide 
the veteran with an evaluation any higher than what he is 
currently in receipt of.  Also, although the veteran's left 
little finger pain has been duly noted, it would not provide 
for a higher (compensable) rating under Code 5230 for 
functional loss since the maximum allowable rating under this 
code is 0 percent.  See Johnston v. Brown, 10 Vet. App. 80, 
84-85 (1997).

Consideration has been given to Dr. Basped Jr.'s May 1999 
diagnosis of degenerative joint disease of the fifth digit 
left hand.  In this regard, were the veteran to have 
arthritis of the left little finger, consideration would be 
warranted under Diagnostic Code 5003.  Under this code, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes of the joint involved.  Also, when the 
limitation of motion of the special joint involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 and Note (1) (2003).  
However, despite Dr. Basped Jr.'s diagnosis, the veteran has 
not been found to have arthritis established by x-ray.  In 
this respect, x-rays of the veteran's left hand taken at both 
the September 1999 and July 2003 VA examinations were normal.  
Therefore, Diagnostic Code 5003 is not for application in 
this appeal.

In sum, there is slight valgus deformity of the veteran's 
left little finger, but no ankylosis, and the veteran retains 
a substantial level of fifth finger motion.  There is no 
medical evidence of nerve damage to the left little finger or 
evidence that this finger affects the other digits of the 
hand.  There is also no medical evidence that the left little 
finger interferes with the overall function of the left hand 
itself.  Accordingly, there is no basis to assign a 
compensable rating for residual injury with deformity, 
proximal interphalangeal joint small finger, left, under 
either the new or old criteria for rating disabilities of the 
little finger from the date of the grant of service 
connection.  38 C.F.R. § 4.71a, Diagnostic Codes 5156, 5227, 
(2002, 2003) 5230 (2003).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected left small finger disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



